FILE COPY




                                         M A N D A T E

TO THE 388TH DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on July 21, 2021, the cause upon
appeal to revise or reverse your judgment between

            ALBERTO PUENTES,                                           Appellant,

No. 08-21-00101-CV                     and

            LILIANA RODARTE,                                            Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore dismiss

the appeal. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                   Elizabeth G. Flores, Clerk




Trial Court No. 2018DCM8191